Citation Nr: 0218072	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  96-51 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to May 
1993.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim of entitlement to service 
connection for adjustment disorder with mixed emotional 
features.  VA received the appellant's notice of 
disagreement in October 1996.  In November 1996, a 
statement of the case was issued, and VA received the 
substantive appeal and request for a personal hearing.  A 
personal hearing was conducted at the RO in April 1997.  
The Board remanded this case in May 1998 for purposes of 
scheduling a requested hearing before a member of the 
Board.  In a May 1998 letter, the appellant stated that he 
did not wish to have a hearing, and he submitted 
additional evidence.  In August 1998, the Board remanded 
this case for further development. 

On May 10, 2000, the Board received the appellant's 
request for a personal hearing before a member of the 
Board.  A hearing was scheduled for June 2000, but the 
veteran was unable to appear due to illness and a 
statement was provided.  He did not request rescheduling 
of the hearing.

In June 2000, the Board denied the appellant's claim of 
service connection for a psychiatric disorder and he 
appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  On October 13, 2000, 
Counsel for the Secretary and Counsel for the appellant 
filed a Joint Motion for Remand and to Stay Further 
Proceedings.  On October 20, 2000, the Court issued an 
Order, which granted the motion, vacated the Board's June 
2000 decision and remanded the case for further 
proceedings consistent with the Order. 





FINDINGS OF FACT

1.  All notification and development action needed to 
fairly adjudicate the claim on appeal has, to the extent 
possible, been accomplished.

2.  There is competent (medical) evidence demonstrating 
the existence of psychiatric disorders prior to the 
veteran's entry into active service, and that they are not 
the result of disease or injury during active service.

3.  The veteran's bipolar disorder and obsessive-
compulsive disorders were not aggravated during to 
service. 


CONCLUSION OF LAW

Psychiatric disorders clearly and unmistakably preexisted 
the veteran's entry into military service, and were not 
incurred or aggravated during service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.103, 3.156(a), 3.159, 3.304, 3.306, 3.307, 
3.309, 3.326(a) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and implementing regulations 
essentially provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes 
new notification provisions. 

Through the November 1996 statement of the case, 
subsequently issued supplemental statements of the case, 
the Board's August 1998 and August 2001 remands, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and 
regulations governing entitlement to the benefit he seeks, 
the evidence which would substantiate his claim, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample 
opportunity to submit information and evidence.  

Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

In particular, the Board notes that when this case was 
remanded in August 1998 for further development, requests 
for an examination and specified medical records were 
made.  The available records were obtained and associated 
with the claims folder, and a VA examination was conducted 
in August 1999.  

When the Board remanded this case for further development 
again in August 2000, the Board directed the RO to 
schedule the veteran for an examination to resolve what 
Counsel for the Secretary and Counsel for the appellant 
identified as an ambiguity in the August 1999 opinion.  
The necessity for the examination, as well as information 
concerning the consequences of his failure to report for 
the examination, were outlined in a November 2001 letter.  
The examinations were scheduled, but the appellant failed 
to appear.  A copy of the notification of the appointment 
date, time and location is associated with the claims 
folder.  As there are no indications that the notice was 
mailed to the incorrect address, it is reasonable to 
conclude that the veteran received the notice of the 
examination as well as the letter informing him of the 
consequences of his failure to report for the scheduled 
examination.  The Board points out that the principles of 
administrative regularity dictate that there is a 
presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992).  Regarding the veteran's 
failure to report for his scheduled examination, the Board 
notes that the duty to assist is not always a one-way 
street.  If an appellant wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Here, the necessary information regarding an 
essential element of this claim could only be obtained 
through examination findings.  However, the veteran failed 
to report for his scheduled examination. 

Under these circumstances, the Board finds that the 
veteran is not prejudiced by the Board's consideration of 
the claims at this juncture, without first remanding to 
the RO for explicit VCAA consideration, or for an 
additional notification and/or development action .  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Psychiatric disorders were not listed on a May 1988 pre-
commission examination report, but in an October 1988 
report, the veteran offered a history that included 
depression or excessive worry.  In an April 2000 letter, 
it was noted that a copy of the veteran's January 1991 
subscreen tests had been obtained.  The test results were 
within normal limits and did not suggest the presence of a 
psychiatric disorder.  

An August 1992 Medical Board report reflects the following 
diagnoses and conclusions: adjustment disorder with mixed 
emotional features, which did not exist prior to the 
veteran's entry into service; occupational problem that 
did not exist prior to entry into service; and avoidant 
and obsessive/compulsive personality traits, rule out 
disorder that existed prior to entry into service.  
Limited duty and treatment were recommended.  It was 
estimated that the duty limitations would not aggravate 
the disability.  Subsequently, he underwent group therapy.  

The May 1993 medical history report at the time of 
discharge from service reflects the veteran's report of 
depression or excessive worry, and it was further noted 
that he had attempted suicide in February 1992.  There was 
mention that there was no SI/HI, and that he had improved 
with group therapy.  Psychiatric disorders were not listed 
on the May 1993 separation examination. 

Records from Dr. Mary St. John Gay dated from 1993 to 
1996, reflect ongoing treatment for bipolar affective 
disorder with psychosis, depression, obsessive/compulsive 
disorder.  In a treatment report dated in December 1993, 
Dr. St. John Gay reported that since the age of 13, the 
veteran became preoccupied with not sinning, and that the 
episodes were complemented by high anxiety.  She noted 
that the last cycle had occurred that November.  In 
disability reports completed in June and July 1996, Dr. 
St. John Gay indicated that the veteran's bipolar 
affective disorder began around December 1993.  It was 
also noted that she first started treating the veteran in 
May 1993.  

Abnormalities were not revealed on an MRI of the veteran's 
brain that was conducted in October 1995, and manic 
depression was diagnosed.  In November 1995, the veteran 
was hospitalized and treated for bipolar affective 
disorder and obsessive compulsive disorder.  It was noted 
that the condition was actually diagnosed in 1993, and 
that he had a history of obsessive thoughts dating back to 
his childhood and that he attempted suicide in the 1990s.  

A VA examination was conducted in August 1996.  The 
examiner acknowledged the review of the claims folder in 
the report, and noted that the veteran had been 
interviewed.  However, the interview was limited by the 
veteran's recent ECT that causes decreased memory for a 
short period of time, and that the records from Dr. St. 
John Gay were not available for review of medications and 
diagnoses.  It was noted that the ECT treatments for 
depression were administered by the Medical University of 
South Carolina by Dr. Mark Beal.  The VA examiner reported 
diagnoses of generalized anxiety disorder, obsessive-
compulsive disorder, type I bipolar affective disorder, 
and personality disorder not otherwise specified (avoidant 
and obsessive-compulsive features). 

The examiner determined that the criteria for all 
disorders diagnosed were met around 9th grade, based on 
history given by veteran.  The examiner commented that Dr. 
St. John Gay's notes were needed to corroborate the data 
since the veteran was not able to provide significant 
details of his symptomatology.  However, based on the data 
available, the examiner determined that the veteran began 
having symptoms of general obsessive-compulsive disorder 
and bipolar affective disorder depressed mood in the 9th 
grade.  The examiner further determined that the veteran 
demonstrated symptoms of personality disorder at an early 
age, and that he had difficulties with interpersonal 
functioning in perceiving and interpreting himself and 
other people.  The examiner also mentioned that without 
the old records, it would be difficult to assess whether 
the movements veteran presented on examination were 
secondary to withdrawal dyskinesia as he reported.  The 
examiner felt that if the movements have always been 
present, then an examination would be needed to determine 
the presence of tics and rule out Tourette's disorder.  
The examiner determined that the veteran would suffer more 
episodes of bipolar affective disorder and suffer 
worsening of obsessive-compulsive disorder and generalized 
anxiety disorder when placed in a situation of high 
stress.  

Essentially, the veteran contends that the diagnosis 
reached during service by the Medical Board was incorrect.  
He contends that 7 months after service, he was diagnosed 
with bipolar disorder and obsessive compulsive disorder.  

In April 1997, the veteran testified that he did not have 
psychiatric problems prior to his entry into service, and 
outlined the following pre-service history: in his junior 
high school years, he spoke to his parents and priest 
about some religious conflicts he had been experiencing, 
and that this was later noted on examination; getting 
along with others and functioning at school was normal, 
with the usual problems of getting along with others and 
academic performance; received letters of recommendation 
in support of his admission into the Citadel; and was 
granted a top secret security clearance for a nuclear 
power program, which included passing a psychiatric 
examination.  He testified that his February 1992 suicide 
attempt was brought on by stress.  Initially, he was taken 
off of the ship and attended group therapy sessions and 
returned to the ship sometime later.  He was fine until 
the same symptoms recurred, and it was decided that he was 
to leave the ship again.  He was placed in the PFP 
program, but was permanently decertified after the second 
incident and disqualified from submarine duty given the 
Medical Board recommendation.  He opted to resign rather 
than be discharged due to medical reasons. 

A consultative examination was conducted in October 1997 
by Dr. Richard Ellison.  Dr. Ellison diagnosed bipolar 
affective disorder by history and obsessive compulsive 
disorder.  Dr. Ellison noted that the veteran is well 
educated and had a professional career in the military but 
apparently decompensated under stress and developed 
symptoms of chronic mental illness that cost him his 
career.  Dr. Ellison further noted that in civilian life, 
the veteran has apparently suffered similar consequences 
of his mental illness because of his inability to cope 
with the demands of his profession and career.  He has 
been under treatment.   

By letter dated in June 1998, the veteran informed VA that 
he was awarded Social Security (SSA) disability benefits.  
Of record is the 1998 SSA determination that granted 
benefits and noted the diagnoses of affective disorder and 
anxiety disorder.  

As discussed, in August 1998, the Board remanded this case 
for further development.  One of the remand requests was 
for an examination since there were varied diagnoses and 
opinions of record and the VA examiner's comments in the 
August 1996 report regarding the need for additional 
records.  Regarding the examination, the Board 
specifically requested that the examiner offer an opinion 
as to whether it is at least as likely as not that any 
current psychiatric disorders began in, or increased 
during (and, if increased, whether such increase was the 
result of the natural progress of the disorder) service.  
As per the Board's remand, the requested records were 
secured and associated with the claims folder, and an 
examination was conducted in August 1999.  

The examiner acknowledged the review of the claims folder 
in the report.  The examiner diagnosed bipolar II 
disorder, depressed, in partial remission, as well as 
obsessive compulsive disorder.  The examiner reported that 
when he was diagnosed in 1992, the symptoms were 
attributed to adjustment disorder and personality 
abnormalities.  The examiner felt that the assessment 
could have been made because at that time, the veteran did 
not report his recurrent obsession with unforgivable sin.  
Therefore, he had not moved into the state of chronic mood 
abnormality that he subsequently experienced.  The 
examiner was in agreement with Dr. Ellison's assessment in 
1997 of manic depressive illness and obsessive-compulsive 
disorder.  This was also the assessment made by Dr. Garry 
in 1998.  Although personality disorder was not diagnosed 
in 1993, personality traits were considered to be a likely 
part of his problem.  The examiner was in agreement that 
there may be some measure of a personality disorder, but 
maintained that it would be difficult to make that 
assessment in that regard as long as he is symptomatic of 
mood disorder and obsessive-compulsive disorder as he is 
now.  Currently, it seems that there is at least some 
relative control of the mood symptoms, but the obsessive-
compulsive disorder symptoms are still strong.  

The examiner opined that he first started having the 
problems with obsessions long before his entrance into 
service, specifically at age 14.  Given this, the examiner 
concluded that the military did not cause his obsessive-
compulsive disorder.  However, it seems to have become 
worse during service, but that period was late in his 
adolescence, which is the time of life when it is common 
for psychiatric illness either to become symptomatic for 
the first time or for the symptoms to become worse than 
they were in childhood.  The examiner found that the 
bipolar disorder does not show any definite symptoms prior 
to his entrance into service, but it may be significant 
that his obsession starting at the age of 14 had as its 
content a very dismal idea, notably that of unforgivable 
sin.  The examiner found that the depression symptoms 
appear to have worsened during service, but as noted, this 
is not unusual for a person who has a gene for a mood 
disorder and experiencing the blossoming of the disease in 
atelectasis.  The examiner determined that his was an 
early manifestation of his mood problem, although it was 
speculative.  The examiner found that the family history 
of psychiatric disease also suggested that his psychiatric 
disease is genetically based.  The examiner pointed out 
that the opinion was made in response to the Board's 
remand.  

Legal Analysis

Under applicable criteria, service connection will be 
granted for a disability resulting from personal injury 
suffered or disease incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Certain chronic 
diseases, including psychoses, will be presumed to have 
been incurred during service, if manifested to a 
compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption.  38 U.S.C.A. § 1111 
(West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or 
other conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connection unless 
the disease or injury is otherwise aggravated by service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a), (b) 
(2002).

In this case, the presumption of soundness has been 
rebutted.  Here, the reported history is essentially 
consistent with regard to the manifestation and complaints 
of symptoms dating back to the veteran's childhood.  The 
service medical records show that the veteran offered a 
history of depression or excessive worry in an October 
1988 report.  A history of obsessive thoughts dating back 
to his childhood was noted when the veteran was 
hospitalized in November 1995, and in 1996, the VA 
examiner determined that the criteria for all diagnosed 
disorders were met around the 9th grade.  Also, Dr. St. 
John Gay did note in December 1993, that since the age of 
13, the veteran had become obsessed with sinning.  
Moreover, in the August 1999 report, the VA examiner 
determined that the veteran's problems with obsessions 
started long before his entry into service, specifically 
at age 14.  This examiner ultimately concluded that the 
military did not cause the veteran's obsessive compulsive 
disorder.  The Board points out that this examiner had an 
opportunity to review all of the medical evidence of 
record, including the reports from Dr. St. John Gay that 
were not of record when the veteran was initially examined 
in 1996.  In the report, the examiner also provided clear 
explanations for the acceptance or rejection of 
conclusions stated by other medical professionals.  Based 
on all of the opinions provided by each medical 
professional, and other recorded findings in the treatment 
records, the VA examiner ultimately found that the 
veteran's problems dated back to age 14.  Furthermore, the 
examiner's finding that the symptoms became worse during 
service, indicates that they pre-existed the veteran's 
entry into service.  As discussed, the veteran failed to 
take the opportunity to clear up any questions regarding 
this opinion by not appearing for a scheduled examination.  
The Board points out that questions involving the presence 
of disease involves diagnostic skills and is within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the instant case, the competent 
medical evidence of record demonstrates that the veteran's 
conditions pre-existed his entry into service.  Therefore, 
clear and unmistakable evidence exists to rebut the 
presumption of soundness.  

Since it has been determined that the disorders existed 
prior to the veteran's entry into service, now the 
question before the Board is whether the conditions were 
aggravated during service.  In this matter, the Board 
finds that they were not.  As opined by the VA examiner in 
1999, the symptoms were definitely recognized and appeared 
more pronounced than what the veteran described he 
experienced prior to service.  However, what appears to 
have been an increase or permanent exacerbation of the 
condition, the VA examiner attributed to the natural 
progression of those disorders.  As the VA examiner 
explained, the veteran's period of service coincided with 
the period that the disorders would become symptomatic or 
worse.  Furthermore, the opinions noted in the treatment 
record do not indicate that the veteran's condition 
worsened due to his service.  Therefore, it is reasonable 
to conclude that what was seen as an increase in the 
disorders represented the natural progression of those 
conditions, not aggravation.  Accordingly, the appeal is 
denied.


ORDER

Entitlement to service connection for a psychiatric 
disorder has not been established, and the appeal is 
denied.  


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

